Exhibit 10.8

Adopted February 15, 2006

(plan subject to stockholder approval in the case of awards to executive
officers)

XERIUM TECHNOLOGIES, INC.

2006 CASH INCENTIVE BONUS PLAN

 

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE AND STOCKHOLDER APPROVAL

The Company has adopted the Plan to motivate eligible employees of the Company
and its Affiliates and thereby promote the interests of the Company through the
grant of cash-based bonus opportunities. The adoption of the Plan by the
Committee is, as it relates to Awards to executive officers of the Company, is
conditioned upon the approval of the Plan by the stockholders of the Company.

 

3. ADMINISTRATION

The Committee has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of an Exempt Award, the
Committee will exercise its discretion consistent with qualifying the Award for
the performance-based compensation exception under Section 162(m).
Determinations of the Committee made under the Plan will be conclusive and will
bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

The maximum amount payable to any Participant under Awards granted to the
Participant in any calendar year under the Plan will be $ 3,500,000.

 

5. ELIGIBILITY AND PARTICIPATION

The Committee will select Participants from among those key employees of the
Company or its Affiliates who, in the opinion of the Committee, are in a
position to make a significant contribution to the success of the Company and
its Affiliates.

 

6. RULES APPLICABLE TO AWARDS

(a) Award Provisions. The Committee shall determine the terms of all Awards,
subject to the limitations provided herein.

(b) Term of Plan. The Plan shall continue in effect until terminated or
suspended pursuant to Section 7. Notwithstanding the foregoing, Exempt Awards
shall be available to be made under the Plan only to the extent consistent with
the requirements of Section 162(m),

 

1



--------------------------------------------------------------------------------

including (to the extent they apply) the frequency-of-disclosure rules of Treas.
Regs. §1.162-27(e)(4)(vi).

(c) Continued Employment. Except as otherwise determined by the Committee,
payment, if any, with respect to an Award shall be conditioned upon the
Participant’s continued Employment through the last day of the performance
period applicable to the Award.

(d) Transferability. Awards are nontransferable and any attempt to pledge,
hypothecate, gift, sell or otherwise transfer or dispose of an Award shall be
null and void. Notwithstanding the foregoing, the Committee may provide for
payment under an Award (in whole or in part) to the estate of a deceased
Participant who dies prior to payment of the Award.

(e) Taxes. Payments, if any, under an Award shall be reduced by applicable tax
and other required withholdings, as determined by the Committee.

(f) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or to be selected as a Participant or granted an Award. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of termination of Employment for any reason, even if the termination is in
violation of an obligation of the Company or Affiliate to the Participant. To
the extent any person acquires a right to receive payments from the Company
under this Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company. Nothing in the Plan will be construed to confer upon
any Participant the right to remain a Participant on the same terms or
conditions, or at all, for any subsequent fiscal year.

(g) Exempt Awards. In the case of any Exempt Award, the Plan and such Award will
be construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for the performance-based compensation exception under
Section 162(m). For each Exempt Award, the Committee will pre-establish, in
writing, one or more Performance Criteria no later than 90 days after the
commencement of the period of service to which the performance relates or at
such earlier time as is required to qualify the Award as performance-based under
Section 162(m). No payment shall be made under an Exempt Award unless and until
the Committee shall have certified in writing (in accordance with the
certification rules under Section 162(m)) that the applicable Performance
Criteria have been attained at a level (the “earned payment”) which, under the
conditions established at the beginning of the performance period pursuant to
the immediately preceding sentence, support such payment. To the extent the
performance criteria applicable to an Exempt Award have been satisfied (as
certified by the Committee pursuant to the immediately preceding sentence), the
Committee may nevertheless reserve the right to pay an amount less than, but in
no event may pay an amount more than, the earned payment. Each certification or
other determination by the Committee with respect to an Exempt Award will be
final and conclusive. No Exempt Award may be granted after the expiration of the
period described in Treas. Regs. §1.162-27(e)(4)(vi) unless the disclosure and
approval requirements set forth therein are satisfied.

(h) Awards Other Than Exempt Awards. In the case of an Award other than an
Exempt Award, the Committee may condition the Award on such indicia of
individual or business performance as it may determine, which may include (but
need not be limited to)

 

2



--------------------------------------------------------------------------------

Performance Criteria. The Committee shall have complete discretion, subject only
to the terms of the Award, to determine whether and to what extent payment may
be made under any such Award and, without limiting the generality of the
foregoing, may exercise discretion that would not be permitted if the Award were
an Exempt Award.

(i) Section 409A. Unless payment, if any, is deferred under a separate program
or arrangement of the Company or an Affiliate, Awards under the Plan are
intended to be exempt from the rules of Section 409A as “short-term deferrals”
and shall be construed accordingly. Without limiting the generality of the
foregoing, payment, if any, under an Award, unless deferred under a separate
program or arrangement of the Company or an Affiliate shall be made not later
than by March 15 of the calendar year following the calendar year in which all
substantial risks of forfeiture relating to the performance and service
conditions applicable to the Award have lapsed.

(j) Jurisdiction. The validity, construction, interpretation and effect of the
Plan shall exclusively be governed by and determined in accordance with the laws
of the State of Delaware, applied without giving effect to any choice or
conflict of law provision thereof.

 

7. AMENDMENT AND TERMINATION

The Committee may at any time or times amend the Plan or any outstanding Award
for any purpose which may at the time be permitted by law, and may at any time
terminate the Plan as to any future grants of Awards; provided, that except as
otherwise expressly provided in the Plan the Committee may not, without the
Participant’s consent, alter the terms of an Award so as to affect adversely the
Participant’s rights under the Award, unless the Committee expressly reserved
the right to do so at the time of the Award. Any amendments to the Plan shall be
conditioned upon stockholder approval only to the extent, if any, such approval
is required by law (including the Code and applicable stock exchange
requirements), as determined by the Committee.

 

8. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to grant a person bonuses or other compensation in addition
to Awards under the Plan.

 

9. WAIVER OF JURY TRIAL

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Affiliate”: A corporation or other trade or business that stands in a
relationship to the Company that would result in the Company and such
corporation or other trade or business being treated as one employer under
Section 414(b) or Section 414(c) of the Code.

“Award”: A cash incentive opportunity awarded under the Plan.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Committee”: The Compensation Committee of the Board of Directors of the Company
or such other committee designated and authorized by the Board to administer the
Plan; provided, that the Committee shall consist of at least two individuals who
qualify as “outside directors” of the Company under Section 162(m); and further
provided, that with respect to Awards other than Exempt Awards the Committee may
delegate some or all of its authority to members of the Committee or to officers
of the Company, as it deems appropriate, and in the case of all Awards may
delegate ministerial and routine administrative responsibilities to such persons
as it deems appropriate, in which case references to “Committee” in the Plan
shall be deemed to include the person or persons to whom such authority or
responsibilities have been delegated, to the extent of such delegation.

“Company”: Xerium Technologies, Inc., a corporation established under the laws
of the State of Delaware.

“Covered Employee”: An employee of the Company or its Affiliates who is a
“covered employee” within the meaning of Section 162(m) of the Code.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Committee expressly provides otherwise, so long as the Participant is employed
by, or otherwise is providing services as a director or consultant to, the
Company or its Affiliates. If a Participant’s employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant’s Employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.

“Exempt Award”: An Award which, at the time of grant, is intended to qualify for
the performance-based compensation exception under Section 162(m), as evidenced
by the actions of the Committee in granting or documenting such Award.

 

4



--------------------------------------------------------------------------------

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for payment under an Award. In the case of Exempt Awards, a Performance
Criterion must be an objectively determinable measure of performance relating to
any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): sales; revenues;
assets; expenses; earnings before or after deduction for all or any portion of
interest, taxes, depreciation, or amortization, whether or not on a continuing
operations or an aggregate or per share basis, including, without limitation,
EBITDA or adjusted EBITDA as determined for purposes of any credit agreement or
other agreement to which the Company is a party; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; net cash
from operations plus or minus such expenditures, expenses, cash proceeds from
dispositions (whether or not of operating assets) and other objectively
determinable adjustments, if any, as the Committee may determine; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or re-financings. A Performance Criterion and any targets with
respect thereto determined by the Committee need not be based upon an increase,
a positive or improved result or avoidance of loss. To the extent consistent
with the requirements for satisfying the performance-based compensation
exception under Section 162(m), the Committee may provide in the case of an
Exempt Award that any or any combination, or all, of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.

“Plan”: The Xerium Technologies, Inc. 2006 Cash Incentive Bonus Plan.

“Section 162(m)”: Section 162(m) of the Code and the Treasury Regulations
promulgated thereunder.

“Section 409A”: Section 409A of the Code and the Treasury Regulations
promulgated thereunder.

 

5